Citation Nr: 0840911	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  08-06 874	)	DATE
	)
	)


THE ISSUE

Whether an October 12, 1972, decision of the Board of 
Veterans' Appeals (Board), which denied entitlement to 
service connection for the residuals of frostbite of both 
feet, including thromboangiitis obliterans, should be revised 
or reversed on the basis of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving party represented by:  Virginia Gerard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The appellant, the moving party, had active service from 
November 1942 to October 1945.

The appellant filed a January 2008 statement which has been 
accepted as a motion to revise or reverse, based on CUE, an 
October 12, 1972, Board decision, wherein the Board denied a 
claim of entitlement to service connection for the residuals 
of frostbite of both feet, including thromboangiitis 
obliterans.  See 38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 
20.1400, 20.1403.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  In an October 12, 1972, decision, the Board denied 
service connection for the residuals of frostbite of both 
feet, including thromboangiitis obliterans.

2.  The record does not reveal any kind of error of fact or 
law in the Board's October 12, 1972, decision that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


CONCLUSION OF LAW

The criteria for revision or reversal of an October 12, 1972, 
decision of the Board based on CUE have not been met.  38 
U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104, 3.105, 20.100, 20.1402, 20.1403 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review for CUE is only upon the evidence of record at the 
time the decision was entered (with exceptions not applicable 
in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  Thus, the veteran bears the burden of presenting 
allegations of error which existed at the time of the 
decision alleged to be the product of CUE.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-179 (2001).  

The veteran filed a claim for service connection for frozen 
feet in October 1967.  A rating decision dated in January 
1968 denied his claim, he appealed, and a final Board 
decision dated in July 1969 denied the claim.  The veteran 
attempted to reopen his claim, and a February 1971 rating 
decision found that new evidence to establish service 
connection was not submitted.  An October 12, 1972, Board 
decision came to the same conclusion.  In April 1981, the 
veteran again attempted to reopen his claim.  In a January 
1990 decision, the Board granted service connection for 
residuals of frostbite.  A July 2004 Board decision granted 
an effective date of April 12, 1981, for the award of service 
connection for residuals of frostbite to the left lower 
extremity and right above the knee amputation.  The veteran 
did not appeal, and that decision became final.

The appellant has alleged CUE in the October 12, 1972, Board 
decision that denied service connection for the residuals of 
frostbite of both feet, including thromboangiitis obliterans.  
A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous 
determinations of the Board that are final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, however, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-11.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  The "benefit of the doubt" rule of 38 U.S.C.A. § 
5107 and 38 C.F.R. § 3.102 does not apply to clear and 
unmistakable error claims.  See 38 C.F.R. § 20.1411(a).

CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  A disagreement with how facts 
were evaluated is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Evidence that was not actually of record at the time of the 
decision at issue may not be considered for purposes of CUE.  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (the rule 
regarding constructive possession of VA evidence under Bell 
v. Derwinski, 2 Vet. App. 611 (1992), is not for application 
in this case because the events in question, which occurred 
prior to October 12, 1972, preceded the Bell decision).  

Service connection is granted for injury or disease incurred 
coincident with service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1972).  If 
thrombophlebitis obliterans becomes manifest to a degree of 
10 percent or more within one year of separation from 
service, such disease shall be presumed to have been incurred 
in service.  38 C.F.R. § 3.307 (1972).

When a reopened claim is filed and evidence is submitted in 
support thereof which establishes a new factual basis, the 
reopened claim shall be adjudicated without regard to prior 
appellate decision on the issue.  38 C.F.R. § 19.155 (1972).

The appellant notes that the record before the Board on 
October 12, 1972, included opinions of a private physician, 
Dr. Clark, indicating that the veteran's lower extremity 
condition could be due to inservice frostbite.  The appellant 
also notes that the October 12, 1972, Board decision stated 
that there was "no medical evidence causally relating the 
veteran's disorder to service."  The appellant notes that 
the Board did not find that the independent medical expert 
(IME) opinion to the contrary outweighed the positive medical 
opinion, but ignored the positive medical opinions entirely.  
The appellant also contends that the Board committed CUE when 
it failed to properly apply the benefit-of-the-doubt 
regulation contained in 38 C.F.R. § 3.102. 

While it can be argued that the Board could have made a 
different decision based on the facts, these arguments are 
merely a disagreement with how the Board evaluated the facts, 
and does not establish that the decision the Board made was 
"undebatably erroneous."  See Luallen, supra, at 95.  There 
were items of evidence favorable to the appellant's claim, 
i.e., Dr. Clark's opinions.  However, there were also items 
of evidence which were unfavorable to his claim; i.e., the 
inservice medical records and post-service examinations from 
1946, 1947, and 1949 which were negative for any frostbite 
condition, and the IME opinion dated in July 1972 opining 
that any inservice frostbite sustained about 15 years prior 
to the veteran's first manifestation of thromboangiitis 
obliterans could not have caused the condition.  See 38 
C.F.R. § 3.303(c), supra.

Such contentions amount to a dispute over how the evidence 
was evaluated by the RO, or the weight of probative value 
attached to the evidence.  Simply to allege that previous 
adjudications improperly weighed and evaluated the evidence, 
failed to apply the benefit-of-the-doubt doctrine, or failed 
to give reasons and bases, can never rise to the stringent 
definition of CUE.  See Fugo, 6 Vet. App. at 44.  Therefore, 
the Board's conclusion was not "undebatably" erroneous, but 
was, rather, a reasonable application of the known facts to 
the law applicable at that time.


ORDER

The motion for revision of the October 12, 1972, Board 
decision based on CUE is denied.







                       
____________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



